Citation Nr: 0328953	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for service-
connected sarcoidosis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1965.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  
 
In his August 2002 substantive appeal the veteran requested a 
hearing before a member of the Board in Washington, D.C.  
However, in October 2002 the veteran withdrew this request.  
 

REMAND
 
For reasons explained below, the Board believes that this 
case must be remanded for additional procedural development.

Change in rating criteria

The record reveals that by rating action dated in December 
1965 service connection was granted for sarcoidosis.  A 10 
percent disability evaluation was assigned by analogy under 
the then-applicable provisions of 38 C.F.R. § 4.97 Diagnostic 
Code 6802, pertaining to pneumoconiosis.
 
Effective October 7, 1996, VA amended its Schedule for Rating 
Disabilities with respect to respiratory disorders.  See 61 
Fed. Reg. 46,728 (Sep. 5, 1996).  As part of this revision, 
specific criteria were established for the evaluation of 
sarcoidosis under 38 C.F.R. § 4.97, Diagnostic Code 6846.  
 
The veteran's current claim arose by application received in 
January 2001.  In a March 2002 rating action the RO denied 
the veteran's claim.  However, the record reveals that in its 
action, the RO only considered the rating criteria applicable 
prior to October 1996.  See Statement of the Case issued in 
August 2002.  The Diagnostic Code specifically referable to 
sarcoidosis, Diagnostic Code 6846, was evidently not 
considered.  The veteran has not been apprised the currently 
applicable rating criteria.

The VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, the amended 
"duty to notify" requires that VA notify a claimant of 
which portion of the information and evidence, if any, is to 
be provided by the claimant and which portion, if any, will 
be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In this case, the record does not show that the veteran was 
given sufficient notice of the division of responsibilities 
between him and the VA in obtaining evidence necessary to 
substantiate his claim for increased disability rating.  
See Quartuccio, supra.  It would potentially be prejudicial 
to the veteran if the Board were to proceed with a decision 
at this time.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit)  in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  


Therefore, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:
 
1.  VBA must review the claims file and 
ensure that all notification action required 
by the VCAA is completed.  

2.  VBA should then readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for 
sarcoidosis, applying the correct 
Diagnostic Code.  If additional 
evidentiary development is deemed to be 
necessary, such should be accomplished.  
If the decision is unfavorable to the 
veteran, VBA should issue a Supplemental 
Statement of the Case.  The veteran and 
his representative should be accorded an 
appropriate period of time to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




